DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed June 6, 2022.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the precise area of the transmission area in Figures 6 and 8 for clarity as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0125744 A1) in view of Lee et al. (US 2018/0095566 A1).
In regard to claim 1, Kim et al. teach a display device comprising:  a substrate 700 including a transmission area (Transmissive Area) and an emission area (Emissive Area) defined by a pixel-defining layer 320; a display element 300 including a pixel electrode 311 at least partially exposed by the pixel-defining layer 320, an intermediate layer 330 arranged on the pixel electrode 311, and an opposite electrode 340 arranged on the intermediate layer 330; an encapsulation layer 400 arranged on the display element 300; and an external light-absorbing layer 510 at least partially overlapping the emission area and arranged on the encapsulation layer 400 (Figures 2-3, pages 2-7, paragraphs [0035]-[0081]).
In regard to claim 13, Kim et al. teach at least a portion of the opposite electrode 340 extending toward the transmission area (Figures 2-3, pages 2-7, paragraphs [0035]-[0081]).
However, Kim et al. fail to teach the thin film encapsulation layer including at least one inorganic encapsulation layer and at least one organic encapsulation layer. 
In regard to claim 1, Lee et al. teach a thin film encapsulation layer 140 including at least one inorganic encapsulation layer 142/146 and at least one organic encapsulation layer 144 (Figure 4, pages 4-6, paragraphs [0061]-[0092]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Kim et al. with the display device having the thin film encapsulation layer including at least one inorganic encapsulation layer and at least one organic encapsulation layer as taught by Lee et al. to simplify the manufacturing process (page 1, paragraph [0002]).
In regard to claim 2, Lee et al. (US 2018/0095566 A1) teach the pixel-defining layer 128 including a first opening exposing at least a portion of the pixel electrode 122 and the external light-absorbing layer 194 including a second opening exposing at least a portion of the thin film encapsulation layer 140 (Figure 4, pages 4-6, paragraphs [0061]-[0092]).
In regard to claim 3, Lee et al. (US 2018/0095566 A1) the first opening in the pixel-defining layer 128 having a first width, and the second opening in the external light-absorbing layer 194 having a second width less than the first width (Figure 4, pages 4-6, paragraphs [0061]-[0092]). 
In regard to claim 4, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In regard to claim 5, Lee et al. teach the thin film encapsulation layer 140 includes:  a first inorganic encapsulation layer 142 arranged on the display element 120; an organic encapsulation layer 144 arranged on the first inorganic encapsulation layer 142; and a second inorganic encapsulation layer 146 arranged on the organic encapsulation layer 144 (Figure 4, pages 4-6, paragraphs [0061]-[0092]).
In regard to claim 6, Lee et al. teach the external light-absorbing layer 194 arranged directly on the second inorganic encapsulation layer 146 (Figure 4, pages 4-6, paragraphs [0061]-[0092]). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0125744 A1) and Lee et al. (US 2018/0095566 A1)) as applied to claims 1-6 and 13 above, and further in view of Xianyu et al. (US 2021/0020698 A1).
Kim et al. and Lee et al. teach all mentioned in the rejection above.
However, Kim et al. and Lee et al. fail to teach a spacer arranged on the pixel-defining layer, wherein the spacer and the pixel-defining layer include a same material. 
In regard to claim 7, Xianyu et al. teach a spacer 70 arranged on the pixel-defining layer 60, wherein the spacer 70 and the pixel-defining layer 60 include a same material (Figure 1E, pages 2-4, paragraphs [0045]-[0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Kim et al. and the display device having the thin film encapsulation layer including at least one inorganic encapsulation layer and at least one organic encapsulation layer as taught by Lee et al. with the display device structure as taught by Lee et al. (US 2019/0214440 A1) with the display device having a spacer arranged on the pixel-defining layer, wherein the spacer and the pixel-defining layer include a same material as taught by Xianyu et al. to improve light transmittance (page 1, paragraph [0007]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-12 are objected to as being dependent upon objected claim 8. 

Claims 14-17 and 19-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of light control films, external light-absorbing layer and polarizing plate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Ahn et al. (US 2020/0219937 A1)		Kim et al. (US 2019/0296088 A1)
Kim et al. (US 2020/0266253 A1)		Lee et al. (US 2014/0077183 A1)
Lee et al. (US 2018/0026082 A1)		Lee et al. (US 2020/0119113 A1)
Min (US 2017/0324058 A1)		Seong et al. (US 2020/0085114 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
July 21, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822